Citation Nr: 1645452	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015).  The expert opinion was received in June 2016.  The Veteran was furnished a copy of such opinion in July 2016, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument. See 38 C.F.R. § 20.903 (2015).  The Veteran has not submitted any such evidence or argument.

The Board notes additional evidence was received subsequent to the July 2013 statement of the case, including a statement from the Veteran on the September 2013 substantive appeal and a separate September 2013 statement.  However, the Board finds that the additional evidence received is either not pertinent to the claims or is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for these two claims. See 38 C.F.R. § 20.1304(c) (2015).

On the Veteran's September 2013 substantive appeal, he indicated he wanted a BVA hearing at a local VA office.  Thereafter, in November 2015 he notified VA that he wanted to withdraw his request.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA compensation purposes.

2.  The Veteran's right ear hearing loss is not related to his in-service noise exposure.

3.  The Veteran's tinnitus is not related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  A standard April 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was also afforded a September 2011 VA examination.  Subsequently, the Veteran submitted a June 2012 statement in which he challenged the adequacy of the examination.  He indicated the examiner failed to inquire about the job duties of his long time position at a plywood mill and also that his symptoms had their onset in service, or shortly thereafter.

Thereafter, the Board requested a VHA expert medical opinion to resolve the issues which was received June 2016.  The June 2016 VHA opinion is sufficient for deciding the claims.  Additional examination is unnecessary, as the Board finds that the VHA opinion is adequate for adjudication of the claims.  The opinion considered all of the pertinent evidence of record, to include the Veteran's statements, the prior VA examination, as well as the VA and private treatment records.  The Board finds the opinion provided a complete rationale and therefore, VA's duty to assist has been met. 

II.  Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to noise exposure he experienced in service as a Heavy Equipment Repairman.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, given the nature of the disability, the veteran's lay statements are sufficient to establish tinnitus as a current disability.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

A.  Hearing Loss

As noted above, the Veteran contends he suffers from bilateral hearing loss related to his service, including as a Heavy Engine Repairman.

The Board initially reviews the evidence to determine if the Veteran has a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  The Veteran was afforded a September 2011 VA examination in which the examiner found right ear hearing loss only.  Upon examination, the pure tone thresholds in his right ear were 50, 35, 65, 65, and 80 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 15, 10, 35, 20, and 15 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 100 percent for both ears.

The September 2011 audiological examination results do not establish current hearing loss for the Veteran's left ear as defined by 38 C.F.R. § 3.385.  A threshold for establishing service connection for a claimed condition is the presence of a current disability.  Neither the Veteran nor his representative have presented or identified valid audiometric testing results that meet the requirements of left ear hearing loss for VA compensation purposes.  In light of the evidence, the Board finds the Veteran does not have current left ear hearing loss for the entire pendency of the claim. See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of proof of a present disability, there can be no valid claim for service connection for his left ear. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to his right ear, current hearing loss is established by the September 2011 VA examiner.  The Board also finds that the Veteran was exposed to excessive in-service noise exposure based on his military occupational specialty (MOS) as a heavy equipment repairman.  Thus, the only question left to resolve is whether his current right ear hearing loss is related to his excessive in-service noise exposure.

The Veteran reported to the September 2011 examiner that the hearing loss condition had existed for 30 years following exposure to loud machinery noises.  The Veteran reported symptoms of hearing difficulty, ringing in the ears and pressure in the right ear.  The Veteran reported to the examiner being exposed to loud machinery noise while working as a heavy equipment mechanic and also a 35 year history of working within a plywood plant both with and without the use of hearing protection.   He also had undergone a July 2008 cholesteatoma procedure to remove a tumor, as well as an additional surgery for chronic infection in June 2010.  The examiner noted that following service, the Veteran worked as a plywood mill lathe operator for 35 years with and without hearing protection and even entered a hearing conservation program.

With regard to the Veteran's right ear, the examiner indicated he has moderately severe, sensorineural hearing loss.  He noted the condition does not affect his usual occupation and it makes it hard for him to hear his family.  He concluded the Veteran's hearing loss is less likely as not caused by military service noise exposure.

The examiner noted the service treatment records showed no hearing loss, including the March 1960 separation examination.  He also indicated the Veteran has a history of a procedure involving the removal of cholesteatoma from his right ear.  He stated based on the medical history for the right ear, noise exposure after service, as well as hearing testing results during service, it is his conclusion that the hearing loss was less likely than not related to military noise exposure.

Subsequent to the September 2011 VA examination, as well as the January 2012 rating decision denying the claim, the Veteran submitted a statement indicating that he reported to the VA examiner that he worked in a mill but that the examiner failed to inquire what his job duties were.  He noted that he operated a lathe in a sound proof cab that was insulated and that the noise exposure from the mill was very minimal.  Further he indicated that while out of the sound proof room he wore hearing protection.  He also indicated that the examiner did not inquire about the onset of the hearing loss symptoms, which he noted were before he began working at the mill.

Therefore, the Board determined an additional medical opinion was required from a VHA expert.  An audiologist submitted a June 2016 opinion in response.  After a thorough review of the Veteran's medical history, the examiner indicated the Veteran's right ear hearing loss was not related to his service.

The examiner noted medical literature supports that the principal characteristics of occupational noise induced hearing loss are "always sensorineural, typically bilateral, with 'notching' of the audiogram at the high frequencies of 3000, 4000, or 6000 Hz with recovery at 8,000 Hz."  She indicated the Veteran's hearing loss does not meet any of the typical characteristics of noise-induced hearing loss.  Further, he has a well-documented mixed hearing loss in the right ear with a history of cholesteatoma removal.  She stated the configuration of his hearing loss is not consistent with noise-induced hearing loss.  Therefore, she stated it is less likely than not that the Veteran's current right ear hearing loss had its onset or is otherwise etiologically related to his active service, to include his MOS as a heavy machinery mechanic.  She noted it is more likely than not that the current right ear hearing loss is due to the documented medical problem, including the history of cholesteatoma removal which was complicated by recurrent infections requiring hardware extraction in 2010.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  As noted, the September 2011 VA examination showed that there was no current diagnosis of left ear hearing loss per VA regulations. See Brammer at 223; See Mcclain at 319.  Absent a current diagnosis, service connection may not be granted.

Further, with regard to the right ear, the Board finds the preponderance of the evidence is against the claim.  The June 2016 opinion was based on a review of the record, including the Veteran's complete medical history.  The examiner proffered an adequate opinion that considered all of the pertinent evidence of record, to include the Veteran's service records, statements, and prior surgeries to the right ear.  She provided a complete rationale, relying on and citing to the records reviewed.  Moreover,  she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes there is no contrary medical opinion of record.

The Board acknowledges that the Veteran indicated in the June 2012 statement that his hearing loss began shortly after separation from service.  He noted that while working for a plywood mill post-service, he operated a lathe in a sound proof cab that was insulated, the noise from the mill was very minimal and also that when he was out of the sound proof room, he wore hearing protection.

The Board finds that as a lay person, the Veteran does not have specialized training sufficient to render such an etiological opinion as to hearing loss diagnosed many years after the in-service noise exposure.  Further, the information in the June 2012 statement is contradicted somewhat by the record.  The Board notes that an August 1999 VA treatment record indicated the Veteran worked in a sawmill/plywood plant, had significant noise exposure and never wore ear protection.  As this is in contrast to the June 2012 statement, and the Veteran is not qualified to resolve the medically complex question in the claim, the Board affords greater probative weight to the June 2016 expert medical opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Additionally, the Board finds the evidence does not show that the Veteran's right ear hearing loss manifested to a compensable degree within a year of separation from service.  Hearing problems were not indicated until the 1990's and thereafter.  Therefore, service connection is not warranted on a presumptive basis for chronic diseases.

In short, although the Veteran was exposed to loud noise during service, the evidence supports that he has no current left ear hearing loss, and that his current right ear hearing loss is not related to the in-service noise exposure.  The competent medical evidence of record, which is uncontradicted by any other competent evidence, shows that the Veteran's bilateral hearing loss is not related to service.  As the weight of the evidence is against the claim, service connection for bilateral hearing loss must be denied and the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Tinnitus

Along with bilateral hearing loss, the Veteran contends that his tinnitus is related to service.

As noted above, the Veteran was afforded a September 2011 VA examination.  He reported symptoms, including ringing in his ears which he described as constant.  He also reported the condition began about 15 years prior.  The examiner diagnosed the Veteran with bilateral tinnitus with the subjective factors of ringing and pressure in the ears.  He noted the etiology of the tinnitus is at least as likely as not associated with hearing loss.  Further, he concluded the Veteran's currently diagnosed tinnitus is less likely as not caused by his military service noise exposure.  He referenced the Veteran's medical history for the right ear, occupational noise exposure after service and the in-service hearing tests.

As noted above, the Veteran submitted the June 2012 statement in which he challenged the adequacy of the September 2011 VA examiner's opinion and reported that his tinnitus began before working at the mill, and shortly after his service.

The June 2016 VHA expert opinion found that the Veteran's tinnitus was not related to his in-service noise exposure.  As indicated above, she referenced the Veteran's July 2008 surgery for cholesteatoma and the subsequent procedure related to recurrent infections which required hardware extraction.  She indicated the Veteran's tinnitus had been present since the second surgery and that the VA medical records document the onset of tinnitus well after the Veteran's service.  She concluded it is less likely than not that the reported tinnitus had its onset or is otherwise etiologically related to his active service, to include his military occupation as a heavy machinery mechanic.  She noted based on the Veteran's reports to the September 2011 VA examiner, his tinnitus began following a surgical procedure, and is related to the medical condition/treatment and resulting mixed hearing loss.

The Board finds the preponderance of the evidence supports that the Veteran's current tinnitus is not related to service.  To the extent the Veteran contends his tinnitus is related to service, he is not competent to provide an etiological opinion with regard to this complex condition. See Jandreau 1372.  Further, the August 1999 VA treatment record noted the Veteran reported that he had "occasional tinnitus on and off over the past 20 years."  Additionally, he reported to the September 2011 VA examiner that his tinnitus "began about 15 years ago."  This is in contrast to the June 2012 statement of an onset of tinnitus shortly after service.  Therefore, the weight of the probative evidence rests with the June 2016 examiner's opinion indicating his tinnitus is not related to service.  Further, there are no contrary medical opinions of record.

The Board additionally notes the evidence does not show that the Veteran's tinnitus developed to a compensable degree within a year of separation from service. Therefore, service connection is not warranted on a presumptive basis for chronic diseases.

Accordingly, despite the Veteran's exposure to loud noise in service, the uncontroverted medical evidence of record weighs against a nexus between the Veteran's in-service noise exposure and his currently presenting tinnitus.  The Board thus finds that the preponderance of the evidence is against the claim of service connection for tinnitus and the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert at 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


